PER CURIAM.
Now this day come the appellant by its counsel, and the appellee by his counsel, and consent that the judgment in this cause be reversed and that the cause be remanded to the District Court, with directions to enter a judgment in accordance with the agreement of the parties in settlement of this cause. On consideration whereof it is now here ordered and adjudged by this court that the judgment of the District Court of the United States for the Northern District of Illinois, Western Division, in this cause be, and the same is hereby, reversed without costs; and that this cause be, and the same is hereby, remanded to the said District Court, with directions to enter a judgment in accordance with the agreement of the parties in settlement of this cause. It is further ordered that the mandate of this court in this cause issue forthwith.